Citation Nr: 0719477	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-32 674	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine, claimed as low back strain.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, claimed as low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
September 1968, and subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which declined to reopen the 
veteran's claim for entitlement to service connection for low 
back strain.  In January 2006, the veteran's claims file was 
transferred to the RO in St. Petersburg, Florida.

In May 2007, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  An October 1995 decision by the Winston-Salem RO denied 
service connection for a low back strain; the appellant did 
not file a notice of disagreement and the decision is final.

2.  Evidence added to the record since the October 1995 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the appellant's service-connection claim for a 
low back strain.

3.  There is no competent medical evidence showing the 
veteran's degenerative disc disease of the lumbosacral spine, 
claimed as low back strain, is related to service.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision, which denied service 
connection for residuals of a low back injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
October 1995 decision sufficient to reopen the veteran's 
claim for service connection for degenerative disc disease of 
the lumbosacral spine, claimed as low back strain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's degenerative disc disease of the 
lumbosacral spine, claimed as low back strain was not 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, March 2003, March 2005, May 2005, March 2006 
and May 2007 letters satisfied the four elements delineated 
in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006.  However, in light of the Board's 
determination that the criteria for service connection have 
not been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, records from the Social 
Security Administration (SSA), the veteran's videoconference 
hearing testimony and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The veteran has submitted 
further evidence in support of his claim for which he has 
waived RO consideration.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

Moreover, with respect to the issue of whether new and 
material evidence has been received sufficient to reopen the 
service connection claim for the veteran's low back strain, 
the Board finds that it is not prejudicial to the appellant 
to adjudicate the appellant's claim.  To the extent there may 
have been a deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision in 
reopening the appellant's claim.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2006) (harmless error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a low 
back disability.  As noted above, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett, supra.

In a October 1995 rating decision, service connection for 
residuals of a back injury was denied.  It was determined 
that there was no evidence that established a nexus, or link, 
between his injury in service and his current low back 
disorder.  Since the veteran did not file a timely notice of 
disagreement, the decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  The veteran filed 
to reopen the claim in February 2003 and has perfected an 
appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in June 1999.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the October 1995 decision 
includes VA medical records from February 2003 to October 
2004 which show ongoing treatment for a back condition; an 
August 2004 lay statement from an employer who employed the 
veteran from 1972 to 1973 which asserts that he had to be put 
on light duty because of his in-service back injury, a second 
August 2004 lay statement from the veteran's ex-wife which 
reflects her knowledge that the veteran had ongoing back 
problems from the time he injured his back in the National 
Guard in 1970 until 1993 when they were divorced; an October 
2004 SSA decision showing that the veteran had degenerative 
disc disease of the lumbosacral spine and could not work;  a 
November 2004 VA joints examination report revealing that the 
veteran had degenerative disc disease of the lumbosacral 
spine; an April 2007 letter showing a private physician's 
opinion that the veteran's chronic degenerative disc and 
joint disease of his of the spine was a result of his tank 
incident in service; and his May 2007 videoconference hearing 
transcript in which he stated that he saw a doctor for his 
back injury immediately after service and that his back 
injury was related to his tank accident while in service.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  The August 2004 lay 
statements, November 2004 VA spine examination report, the 
April 2007 private physician's letter and the veteran's May 
2007 testimony are material, since they relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  In terms of the lays statements and the veteran's 
testimony, for the purpose of determining whether evidence is 
new and material, evidence is presumed credible and accorded 
full weight; only after the claim is reopened is its weight 
and credibility assessed.  Justus v. Principi, 3 Vet. App. 
510 (1993).  Accordingly, the appellant's service-connection 
claim for a low back disorder is reopened.  To this extent, 
the appeal is granted.

Service Connection Claim

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  

In his videoconference hearing, the appellant contended that 
his degenerative disc disease of the lumbosacral spine, is 
the result of a tank accident while serving in the National 
Guard in 1970 and, as such, should be service-connected.  

National Guard medical records show a report of a back injury 
from a tank accident in May 1970.  The veteran was admitted 
to the hospital where he reported pain in the lumbosacral 
area, with no leg complaints. A contemporaneous x-ray was 
normal and the impression was acute lumbosacral sprain.  A 
medical record from two days later reflected that the veteran 
was doing much better and a medical record from the next day 
reflected that he was fully ambulatory and that his symptoms 
had completely resolved.  He was released from the hospital 
with a profile which stated no heavy lifting for 10 days.  
There are no other National Guard medical records that show 
treatment for or diagnosis of a back disorder.

The first post-service medical records reflecting treatment 
for his back disorder are November 1988 workmen's 
compensation records which reflect that the veteran injured 
his back while working when he had to pick up heavy 
equipment.  A contemporaneous x-ray report reflects a normal 
lumbosacral spine.  Private medical records in April 1990 
reflect that the veteran injured his back while working when 
he fell off a wall.  A magnetic resonance imaging (MRI) study 
reflected a central herniated pulposus nucleus at L5-S1 and 
degenerative disc disease at both L3-4 and L5-S1.  A May 1990 
medical record shows that the veteran had preexisting L5-S1 
degenerative disease with exacerbation of the problem and 
acute symptoms related to his fall at work.  He was given 
medication and put on light duty.  A June 1990 medical record 
shows the veteran was symptom free with no pain at all, was 
not taking any medication and that coughing and sneezing and 
activities caused no discomfort.  A June 1990 private 
physician's statement reflects the doctor's opinion that the 
veteran had a complete recovery from his back pain but that 
he had a herniated disc.

March 2003 VA medical records reflect that the veteran 
reported that he had low back pain since he was in a tank 
accident in service.  The examiner noted a private magnetic 
resonance imaging (MRI) performed in May 1990 which revealed 
evidence of dissification and degeneration in L4-5 and L5-S1 
with narrowing lateral disc spaces and moderate focal central 
protrusion in L5-S1.  The assessment was chronic low back 
pain status post accident.  An October 2003 x-ray showed 
fairly advanced degenerative changes at L5.  VA medical 
records throughout 2003 show that the veteran received 
ongoing treatment for his back disorder which he related by 
history to his tank accident in service.  

An October 2004 VA medical examiner noted that the veteran 
reported that his back pain began while he was in service and 
opined that the veteran had advanced degenerative disc 
disease at the L5 level and that, because of this and other 
conditions, he was unable to work.  A November 2004 VA spine 
examination report shows that the veteran reported having 
constant pain with relief only with medication, and that the 
pain radiated down the right leg more than the left, and that 
the pain was aggravated by standing or sitting.  The veteran 
stated that the pain began whenever he stands up and puts 
weight on his back.  The examiner indicated that he had no 
incapacitating episodes and that his range of motion was 
limited to 5 degrees extension, lateral bending to 10 
degrees, forward flexion to 45 degrees and rotation of 45 
degrees due to pain on motion.  The examiner noted that he 
could find no evidence of a continuum of treatment between 
1970 and 1988, and that, in the absence of this, and in the 
presence of the well documented industrial accident in 1990, 
which his physicians felt was an exacerbation of a mild 
preexisting condition, in his opinion he could not state that 
the veteran's problems at that time were wholly the result of 
the injury in 1970 without resorting to unfounded 
speculation.  An April 2007 private physician's letter 
reflects his opinion that the veteran's degenerative joint 
and disc disease was a result of his tank accident in 
service.  

The Board finds that the weight of the evidence is against 
service connection for the veteran's residuals of a back 
injury.  The veteran's National Guard records reflect a low 
back sprain in 1970, however there are no other records which 
show that the veteran had a diagnosis of or ongoing treatment 
for a low back disorder.  The first post-service medical 
report concerning the veteran's back is from November 1988 
when he had injured his back at work.  An x-ray performed at 
that time showed a normal lumboscacral spine.  The record 
reflects that the veteran again injured his back at work in 
April 1990, and has received ongoing treatment for 
degenerative disc disease of the lumbar spine.  However, 
while some of these records reflect the veteran's reports 
that his back has been painful since service, only the April 
2007 examiner has provided a link between the veteran's in-
service tank accident and his current back disorder.  In that 
regard, it is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The April 2007 examiner did not review 
the veteran's claims file but based his opinion on the 
veteran's self reported history.  The Board is not bound to 
accept medical opinions or conclusions which are based on a 
history supplied by the appellant, where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The November 2004 VA 
examiner reviewed the claims file and gave a full history and 
rationale for his opinion.  Therefore, the Board finds that 
the April 2007 medical opinion does not provide the required 
degree of medical certainty, and a link between the veteran's 
in-service accident and his present back condition.

There is no competent medical evidence in the record linking 
the veteran's current back condition to his time in service.  
Thus, a nexus between the appellant's current back condition 
and service is not established by the evidence of record.  
See 38 C.F.R. § 3.303 (2006).  In the absence of an in-
service injury and competent medical evidence linking a 
current disorder to service, additional development is not 
warranted.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

In terms of the veteran's own statements and the lay 
statements from his former employer and his ex-wife, they, as 
laypeople, with no apparent medical expertise or training, 
are not competent to comment on the etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service connection claim for degenerative 
disc disease of the lumbosacral spine is denied as the 
evidence fails to establish that the veteran's current back 
disability is related to service.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine, claimed as low back strain, is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


